Citation Nr: 1614156	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  04-09 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for right knee strain.  

2.  Entitlement to an initial rating in excess of 10 percent for hallux valgus of the left great toe.

3.  Entitlement to a compensable initial rating for hallux valgus of the right great toe.  

4.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine.

5.  Entitlement to a total rating based on individual unemployability due to service connected disabilities (TDIU).  

6.  Entitlement to special monthly compensation based on the need for aid and attendance or housebound status.  


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Attorney at Law


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from April 1971 to July 1972.  

This appeal comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Wichita, Kansas and St. Louis, Missouri.  The Veteran subsequently relocated and jurisdiction of his claims was transferred to the RO in St. Louis, Missouri.  

In an August 2015 decision, the Board remanded the issues of entitlement to service connection for bilateral hearing loss, a bilateral hip disorder, and an acquired psychiatric disorder for additional development.  The Board's review of the claims file reveals that the RO is still taking action on these issues, and they have not been recertified.  As such, the Board will not accept jurisdiction over them at this time, but they will be the subject of a subsequent Board decision, if otherwise in order.  Similarly, the RO denied a claim of entitlement to service connection for tinnitus in July 2015.  That decision also declined to reopen a claim of service connection for flat feet, and further denied increased ratings for the left knee and entitlement to TDIU.  The Veteran submitted a notice of disagreement as to all but the TDIU issue.  A review of the electronic record reveals the RO's acknowledgement of that notice of disagreement.  Thus, although a statement of the case has not been issued it appears one is forthcoming and therefore these issues will be addressed by the AOJ in the first instance.  The Board will defer from remanding for issuance of a statement of the case under these circumstances.

Again, the issue of entitlement to TDIU was among the issues denied in a July 2015 rating decision.  The Veteran did not include that issue in his notice of disagreement.  In any event, a claim for TDIU is also part of a claim for an increased rating if raised by the record or the Veteran.  It has been raised in this case, and the Board will assume jurisdiction of this issue.   See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of entitlement to an increased rating for degenerative arthritis of the left knee, entitlement to an increased rating for the postoperative residuals of a left knee meniscectomy, entitlement to service connection for tinnitus, and whether new and material evidence has been submitted to reopen a claim for service connection for flat feet are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  There is x-ray evidence of degenerative arthritis of the right knee, with reports of pain; the range of motion has not been limited to less than 100 degrees of flexion or 5 degrees of extension for any portion of the appeal period even with consideration of additional limitations following repetitive motion, and instability has never been demonstrated. 

2.  Hallux valgus of the left foot is currently assigned the maximum schedular disability rating authorized under Diagnostic Code 5280 and has not resulted in a disability equivalent to the loss of the foot.

3.  Hallux valgus of the right foot is manifested by pain on standing or walking, but has not resulted in resection of the first metatarsal head or severe symptoms equivalent to amputation of the great toe.

4.  For the period prior to October 10, 2011, the Veteran did not have more than slight limitation of motion of the lumbar spine; he had 90 degrees of flexion, a combined range of motion of 220 degrees, no evidence of muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour, no objective evidence of neurologic abnormalities, and no evidence of incapacitating episodes. 

5.  For the period between October 10, 2011 and September 24, 2012, there was no more than moderate limitation of motion of the lumbar spine; flexion was limited to 40 degrees with no objective evidence of neurologic abnormalities, and no evidence of incapacitating episodes.

6.  Beginning September 25, 2012, the Veteran has retained at least 80 degrees of flexion and 130 degrees of combined range of motion with no change after repetitive motion testing, which is considered no more than slight limitation of motion; there is no objective evidence of neurologic abnormalities, and no evidence of incapacitating episodes.  

7.  As of January 15, 2003, the Veteran's service connected disabilities have included degenerative arthritis of the left knee, rated as 30 percent; the postoperative residuals of a left knee meniscectomy, rated as 10 percent disabling; right knee strain, rated as 10 percent disabling; degenerative disc disease of the lumbar spine, rated as at least 10 percent disabling; hallux valgus of the left great toe, rated as 10 percent disabling; and hallux valgus of the right great toe and the residuals of a fracture of the fifth metacarpal of the left hand, each rated as noncompensable.  With consideration of the bilateral factor, the combined rating is 60 percent, and each of these disabilities affects the orthopedic system.  

8.  The Veteran was not precluded from gainful employment due to service connected disabilities before June 25, 2012; he worked full time as a janitor from 2008 until 2012, without evidence of less than full time work before June 25, 2012.  

9.  Medical opinion states that the Veteran has been disabled from work from June 25, 2012; he is service connected for the disabilities that result in his disability, and is precluded from gainful employment consistent with his occupational experience due to his service connected disabilities.  

10. The Veteran is able to dress and undress himself; bath and perform other necessary hygienic functions; shop, prepare his own meals and feed himself, and drive.  He does not have a prosthetic that needs adjustment; does not require assistance to protect himself from the hazards or dangers of his daily environment, and he is not in a nursing home or bedridden.  He is not confined to his dwelling and the immediate premises, is able to drive and is independent in travel.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an initial rating in excess of 10 percent for right knee strain have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Codes 5003, 5257, 5260, 5261 (2015). 

2.  The criteria for entitlement to an initial rating in excess of 10 percent for hallux valgus of the left great toe have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Code 5280 (2015). 

3.  The criteria for entitlement to a compensable initial rating for hallux valgus of the right great toe have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Code 5280 (2015).

4.  For the period prior to October 10, 2011, the criteria for entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine were not met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. § 4.71a, Code 5292 (2002); 38 C.F.R. §§ 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Code 5242, 5243 (2015).

5.  The criteria for a 20 percent rating for degenerative disc disease of the lumbar spine were met for the period from October 10, 2011 to September 24, 2012; the criteria for a rating in excess of 20 percent were not met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. § 4.71a, Code 5292 (2002); 38 C.F.R. §§ 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Code 5242, 5243.

6.  For the period beginning September 25, 2012, the criteria for entitlement to a rating in excess of 10 percent for degenerative disc disease of the lumbar spine have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. § 4.71a, Code 5292 (2002); 38 C.F.R. §§ 4.7, 4.21, 4.40, 4.45, 4.59, 4.71a, Code 5242, 5243.

7.  The criteria for TDIU prior to June 25, 2012 have not been met.  C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).  

8.  The criteria for TDIU have been met as of June 25, 2012.  C.F.R. §§ 3.340, 3.341, 4.16, 4.19.

9.  The criteria for special monthly compensation based on the need for aid and attendance or housebound status have not been met.  38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. §§ 3.350, 3.352(a) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); C.F.R. § 3.159(b)(1) (2015).  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The appeals for higher initial ratings arise from disagreement with the initial evaluations following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  As for the claim for special monthly compensation, the Veteran was provided with a February 2014 letter that contains the notification required for that issue.  This was provided prior to the initial adjudication of the claim.  It also includes notification in regards to claims for increased ratings.  The duty to notify has been met.  

The Board also finds that the duty to assist has been met.  The Veteran has been afforded recent VA examinations of all disabilities on appeal, as well as an examination that addressed his eligibility for special monthly compensation.  These examinations address all rating criteria.  The Veteran's VA treatment records, private records, and records from the Social Security Administration (SSA) have been obtained.  He was scheduled for a hearing before a Veterans Law Judge in August 2008 but failed to report.  There is no indication that there is any relevant evidence outstanding in these claims, and the Board will proceed with consideration of the appeal.

Increased Ratings

The evaluation of service-connected disabilities is based on the average impairment of earning capacity they produce, as determined by considering current symptomatology in the light of appropriate rating criteria.  38 U.S.C.A. § 1155.  Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire history of the veteran's disability is also considered.  Consideration must be given to the ability of the veteran to function under the ordinary conditions of daily life.  38 C.F.R. § 4.10.  

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.   

In determining an initial rating, the entire record from the effective date of service connection to the present is of importance in determining the proper rating of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b).  

Right Knee

Entitlement to service connection for right knee strain was granted in a December 2012 rating decision.  A 10 percent rating was assigned, effective from November 2001.  The Veteran submitted a notice of disagreement with this initial rating. 

The Veteran's right knee has been evaluated under the rating code for limitation of flexion.  

Flexion that is limited to 15 degrees is evaluated as 30 percent disabling.  Limitation of flexion to 30 degrees merits a 20 percent evaluation.  Limitation of flexion to 45 degrees warrants a 10 percent evaluation.  Limitation of flexion to 60 degrees is evaluated as zero percent disabling.  38 C.F.R. § 4.71a, Code 5260.  

The rating code for limitation of extension of the knee may also be applicable.  Limitation of extension to 45 degrees is evaluated as 50 percent disabling.  Limitation of extension to 30 degrees receives a 40 percent evaluation.  20 degrees of extension is evaluated as 30 percent disabling.  Limitation of extension to 15 degrees merits a 20 percent evaluation.  Limitation of extension to 10 degrees is evaluated as 10 percent disabling.  Limitation of extension to 5 degrees is evaluated as 0 percent disabling.  38 C.F.R. § 4.71a, Code 5261.  

Furthermore, more recent evidence demonstrates that the Veteran now has degenerative changes of the right knee.  Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent evaluation is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, Code 5003.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

VA treatment records from February 2002 include a consult for bilateral knee pain.  The right knee had range of motion from zero degrees extension to 120 degrees flexion, with normal valgus and varus stability.  VBMS 12/11/02, Medical Treatment Record- Government Facility- p. 25.

A November 2002 VA treatment note shows that the Veteran was seen at the orthopedic clinic.  He complained of knee pain, worse on the left than the right.  On examination, he ambulated with a normal gait.  Both knees had a full range of motion.  The ligamentous examination was unremarkable.  VBMS 11/29/03, Medical Treatment Record- Government Facility- p. 1.  

A March 2003 VA X-ray study noted borderline degenerative changes with no bony trauma or destruction.  Joint spaces were preserved.  A May 2005 VA X-ray study showed effusion and degenerative changes of all three compartments that had progressed slightly since March 2003.  VBMS 5/16/05, Capri - pp. 14 and 22.

The Veteran sustained an injury to his right knee in May 2009, after which he was treated at a private facility.  By May 18, the range of motion was full, without tenderness, and the knee was stable.  VBMS 6/7/10, Medical Treatment Record - Non-Government Facility - p.6.

The Veteran underwent a VA examination in September 2012.  The claims folder was reviewed by the examiner.  The Veteran reported that his right knee had become worse over the last two years, and reported that it would give out, catch, and swell.  He had worn a brace for the past two years.  On examination, the Veteran stood with 10 degrees of valgus of the right knee, which was the same as noted in 2010.  The range of motion was full extension of zero degrees and flexion to 130 degrees.  There was no change in motion with flexion, and no pain.  The right knee had minimal weakness but no fatigability, weakness, lack of endurance or incoordination.  There was slight crepitus.  Quadriceps strength was 4/5 and hamstring strength was 5/5 without atrophy.  There was no effusion, swelling, or tenderness.  The patellofemoral joint showed no instability or subluxation, and ligament testing was normal.  There was no varus or valgus laxity.  A review of old X-ray studies noted the 2005 study that showed joint space narrowing, but that additional X-ray studies in 2007, 2010, and 2011 were read as negative, which made the 2005 interpretation questionable.  The diagnosis was right knee strain.  

The Veteran also underwent a September 2012 examination for the SSA.  He stated that his right knee had pain and popping, and that it would lock and unlock in both extension and flexion.  On examination, the knee appeared to be stable.  There was mild crepitation but no fluid present.  A review of a July 2011 X-ray of the right knee was essentially negative.  The range of motion was from zero to 130 degrees.  VBMS 3/11/15, Medical Treatment Records -Furnished by SSA- pp.64-69.

VA treatment records dated February 2015 show that the Veteran was seen for complaints of knee pain, worse on the right side than the left.  The right knee pain was located in the medial joint line.  On examination, the range of motion was from 5 degrees to 120 degrees.  The collateral ligaments were stable.  The examiner added that X-rays showed mild to moderate arthritis of the right knee.  The impression was post-traumatic knee arthritis.  VBMS 5/15/15, Capri - p.1.

The most recent VA examination was conducted in April 2015.  The claims file was reviewed by the examiner.  The Veteran did not report any flare-ups of his right knee symptoms.  The range of motion was from 5 degrees to 100 degrees.  He was able to perform repetitive use testing, which did not result in any additional functional loss or range of motion.  There was pain on examination which did not result in any functional loss.  There was no evidence of pain on weight bearing or on palpation of the joint.  The Veteran was not examined immediately after repetitive use over time.  Muscle strength was 5/5 without atrophy.  There was no ankylosis or subluxation, and testing demonstrated that there was no instability.  The Veteran had a history of a meniscus condition but there were no current symptoms.  He used a brace on a regular basis.  X-ray studies showed degenerative arthritis.  

The Board finds that entitlement to an initial rating in excess of 10 percent is not demonstrated for any portion of the appeal period.  A 20 percent rating under the criteria for limitation of flexion requires limitation to 30 degrees.  The Veteran has never had less than 100 degrees of flexion even after considering the effects of pain, weakness, fatigability or incoordination after repetitive motion testing.  38 C.F.R. §§ 4.40, 4.45, 4.71a, Code 5260.  Similarly, a 20 percent rating under the code for limitation of extension requires limitation to 15 degrees.  The Veteran's extension has never been limited to more than 5 degrees even after considering the effects of pain, weakness, fatigability or incoordination after repetitive motion testing.  38 C.F.R. §§ 4.40, 4.45, 4.71a, Code 5261.  The criteria for a rating in excess of 10 percent have not been demonstrated.  

The Board has considered entitlement to an increased rating under the criteria for degenerative arthritis.  However, the Veteran is already in receipt of the 10 percent rating for limitation of motion that is not otherwise compensable that is provided under this rating code.  38 C.F.R. § 4.71a, Code 5003.

The Board has also considered entitlement to separate ratings based on limitation of motion and instability.  This is not appropriate, as every examination was negative for instability.  VAOPGCPREC 9-98.  

Finally, consideration has also been given to separate evaluations based on limitation of both extension and flexion.  Separate evaluations may be assigned when there is loss of both extension and flexion of the knee.  VAOPGCPREC 9-04.  Although examinations prior to 2015 show normal extension, the examinations conducted in 2015 have shown limitation of extension to 5 degrees with no additional impairment following repetitive motion testing.  However, extension that is limited to 5 degrees is not compensable, and a separate rating is of no benefit to the Veteran and not appropriate at this time.  38 C.F.R. § 4.71a, Code 5261; VAOPGCPREC 9-04.

Hallux Valgus

Entitlement to service connection for hallux valgus of the left great toe and right great toe was established in a December 2012 rating decision.  A 100 percent rating for convalescence was initially assigned effective from May 31, 2002 for the left great toe, after which a 10 percent rating was assigned effective from August 1, 2002.  A zero percent rating was assigned effective from May 31, 2002 for the right great toe.  These evaluations remain in effect. 

The rating code for hallux valgus provides a 10 percent rating for surgery with resection of the metatarsal head.  Hallux valgus that is equivalent to the amputation of the big toe is considered severe and also merits a 10 percent rating.  38 C.F.R. § 4.71a, Code 5280.  

This rating code does not contain provisions for a zero percent evaluation.  In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  

The record indicates that the Veteran underwent surgery for a bunion of the left foot in March 2002.  There is no record of surgery for the right foot bunion. 

VA treatment records include an X-ray of the left foot that was obtained in May 2002 showing postsurgical changes at the distal first metatarsal bone.  There was some suggestion of the healing process.  VBMS 11/29/03, Medical Treatment Records - Government Facility- p. 56.

August 2002 VA treatment records show that the Veteran was seen post-operative bunionectomy with screw fixation in August 2002.  He complained of some tingling and nerve sensations as well as irritation at the bottom of first digit.  There was mild hyperkeratosis indicative of functional hallux limitus and over pronation.  The assessment was post-operative bunionectomy with head osteotomy with dehiscence healed by second intension.  VBMS 5/16/05, Capri - p.66.

VA treatment records dated in February 2003 indicate routine foot care.  No open lesions were noted.  The incision site on the left hallux had healed without much scarring.  There was an intractable keratotic lesion on the second metatarsal head of the right foot, and a valgus deformity to the right hallux.  Fat pad atrophy was noted to the plantar aspect of each foot.  The keratoma was debrided.  The assessment was right keratoma, and right bunion.  VBMS 11/29/03, Medical Treatment Records - Government Facility- p. 58.

The Veteran was treated at a VA podiatry clinic in June 2003 with complaints of callouses that were painful when he walked.  On examination, there were no callouses present but the ball of his feet had no fatty pad and the bones of his metatarsophalangeal joint head could be palpated.  The Veteran was provided with silicone Met pads, and he reportedly felt better.  VBMS 2/6/06, Medical Treatment Records - Government Facility- p. 72.

The Veteran was seen in a VA podiatry clinic in May 2009.  He had several complaints, including keratosis of the left foot of the second and fifth toes; plantar arch of the right foot; and a marked bunion with hallux valgus deformity of the right foot.  The history of surgery for the left bunion was noted.  He presented walking in leather shoes without assistance and in no apparent distress.  The first metatarsophalangeal joint had a range of motion that was within normal limits bilaterally.  No pain or crepitus was noted.  The assessment included keratosis of the left foot, second toe, and fifth toe, and marked bunion with hallux valgus deformity of the right foot.  VBMS 3/16/10, Capri - pp. 23-25.

The Veteran underwent a VA examination of his feet in July 2010.  The claims folder was reviewed by the examiner.  The Veteran stated that he had bilateral bunions when he entered service, but they did not become symptomatic until after basic training.  He had a history of a left bunionectomy in April 2002 utilizing two screws for an osteotomy of the head of the first metatarsal.  There had never been surgery for the right foot.  The Veteran currently wore customized extra depth orthopedic shoes with orthotics.  It was painful to walk barefoot.  He had numbness and pain in the left great toe and to some degree also in the right.  There was constant pain and increased pain with standing and walking.  On examination the Veteran had mild pes planus bilaterally.  Toes two through five were normal.  There was a callus beneath the head of the left first metatarsal but not the right.  The metatarsophalangeal joint of the left great toe had 15 degrees of valgus and 15 degrees of supination, which was correctable to zero degrees.  The right metatarsophalangeal joint demonstrates 40 degree hallux valgus correctable to negative 20 degrees and 30 degrees of supination.  There was 25 degrees of dorsiflexion, 10 degrees of plantar flexion with pain, fatigability, weakness, no lack of endurance, and no incoordination.  X-rays showed 55 degrees of hallux valgus for the right foot with metatarsus primus varus.  The left foot showed prior surgery of the osteotomy neck with two screws.  The diagnosis was bilateral bunions, left having had surgery.  

The September 2012 examination for the SSA noted the bunion of the right foot with some tenderness in the metatarsal heads.  There had been surgery on the left bunion with a scar and residual discomfort.  VBMS 3/11/15, Medical Treatment Records -Furnished by SSA- pp.64-69.

An April 2014 VA podiatry consult shows that the Veteran was a diabetic who presented complaining of several thickened and painful callouses bilaterally.  He denied any other foot pain or problems bilaterally, including trauma, redness, swelling, infections, or ulcerations.  He denied rest pain but did have intermittent claudication and could only walk two blocks.  The Veteran admitted to numbness, burning, and tingling sensations bilaterally.  In pertinent part, the examination showed significant hallux valgus of the right first metatarsophalangeal joint and mild hallux valgus of the left first metatarsophalangeal joint with lateral hallux deviation.  These were asymptomatic.  There was no pain or crepitus noted with range of motion bilaterally of the first metatarsophalangeal joint, no ecchymosis or bone pain, and no Charcot joint changes.  A September 2013 X-ray study was reviewed which showed no change in appearance of the left foot.  The right foot showed marked hallux valgus with no evidence of fracture location or bone destruction.  VBMS 5/15/15, Capri - pp. 1-4.

The Veteran was afforded a VA examination of his feet in June 2015.  His electronic file was reviewed by the examiner.  He reported pain with walking and painful callouses.  The screw in the left foot was painful with shoe pressure.  He also described pain in the bottom of his feet.  The examiner noted that the Veteran was having symptoms due to his hallux valgus.  These were characterized as mild or moderate bilaterally.  There had been surgery for the left foot but not the right.  There was no pain or crepitus on passive range of motion.  Both feet had pain on physical examination, resulting in less movement than normal, pain on weight bearing, and interference with standing.  There was no pain, weakness, fatigability or incoordination that significantly limited functional ability during flare-ups or when the foot was used repeatedly for a long time.  He did not have any foot injuries or other foot conditions not already described.  There was no degenerative arthritis shown on X-ray study.  

Left Great Toe

Currently, the Veteran's service-connected hallux valgus of the left foot is rated as 10 percent disabling, the maximum allowable evaluation under Diagnostic Code 5280.  See 38 C.F.R. § 4.71a, Diagnostic Code 5280.  As the maximum scheduler evaluation is in effect, no additional discussion is necessary.  Johnston v. Brown, 10 Vet. App. 80, 85 (1995).

The Board has considered whether or not an evaluation of the Veteran's disability under different rating codes is either possible or beneficial.  However, service connection has been denied for pes planus, and the Veteran's attempt to reopen that claim is the subject of a separate appeal.  There is no evidence of weak foot, metatarsalgia, hallux rigidus, hammer toe, pes cavus or malunion of the tarsal or metatarsal bones.  Therefore, ratings under these codes are precluded.  38 C.F.R. § 4.71a, Codes 5276, 5277, 5278, 5279, 5281, 5282, 5283 (2015).  

Entitlement to evaluation under the rating criteria for other foot injuries has been considered.  However, the June 2015 VA examination states that no other foot injuries were identified.  38 C.F.R. § 4.71a, 5284 (2015).

Finally, the Board has also considered whether the Veteran is entitled to a higher rating of 40 percent under Diagnostic Code 5284, for loss of use of the foot.  In this regard, the Board notes that the Veteran has not reported, and the evidence does not show, that he has completely lost all functional use of his foot, with no effective function remaining other than that which would be equally well served by an amputation stump with a suitable prosthetic appliance.  The June 2015 examiner specifically found that functioning was not so diminished that amputation with prosthesis would equally serve the Veteran.  In addition, the mild to moderate findings on examination are not consistent with a finding that there is loss of use of the foot.  See 38 C.F.R. §§ 4.63, 4.71a, Diagnostic Code 5167 (2015).  The Board concludes that there is no basis for an initial rating in excess of 10 percent for hallux valgus of the left great toe.  

Hallux Valgus of the Right Great Toe

A 10 percent rating for hallux valgus is assigned following surgery with resection of the metatarsal head, or for severe hallux valgus that is the equivalent to amputation of the great toe.  The Board finds that this was not shown during any portion of the appeal period.  

The Veteran has never undergone surgery for his right hallux valgus, and he does not claim otherwise.  Therefore, a 10 percent rating can only be assigned if his hallux valgus is severe.  However, the May 2009 podiatry consult showed that the Veteran walked into the examination in no apparent distress, and the first metatarsophalangeal joint had normal range of motion without pain or crepitus.  The Veteran reported constant pain with increase on standing or walking in July 2010, but he denied rest pain in April 2014 and his disability was asymptomatic at that time.  The June 2015 examiner characterized the disability as mild to moderate in severity, and the Board is unable to identify any evidence that would demonstrate a severe disability that is the equivalent to amputation of the toe.  Therefore, a 10 percent rating is precluded for the entire period on appeal.  38 C.F.R. § 4.71a, Diagnostic Code 5280.  

Degenerative Disc Disease of the Lumbar Spine

Entitlement to service connection for degenerative disc disease of the lumbar spine was established in the December 2012 rating decision.  A 10 percent rating was assigned under the rating code for degenerative arthritis of the spine, effective from January 15, 2003.  

As this is an appeal of the initial rating, the Board must consider the entire period on appeal to determine whether or not an increased rating is warranted.  See Fenderson.  During the pendency of this appeal, a revised rating schedule for disabilities of the spine became effective on September 26, 2003.  See 68 Fed. Reg. 51454-51458 (August 27, 2003).

In light of these changes, the Board has considered whether an increased evaluation may be warranted under either the old or new version of the schedule for rating disabilities of the spine.  The Board notes, however, that application of the new regulation can be no earlier than the effective date of that change.  See Rhodan v. West, 12 Vet. App. 55, 57 (1998), appeal dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 1999) (unpublished opinion).

At the time of the January 15, 2003 effective date, a separate rating code for degenerative arthritis of the spine did not exist.  However, the rating code for degenerative arthritis states that this disability was to be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under diagnostic code 5003.  38 C.F.R. § 4.71a, Code 5003 (2002).  

Severe limitation of motion of the lumbar spine was evaluated as 40 percent disabling.  Moderate limitation of motion warranted a 20 percent evaluation.  Slight limitation of motion was evaluated as 10 percent disabling.  38 C.F.R. § 4.71a, Code 5292 (2002). 

Effective on September 26, 2003, the current rating code for degenerative arthritis of the spine became effective.  Under this rating code, degenerative arthritis of the lumbar spine is to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a, Code 5242.  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the forward flexion of the cervical spine is greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted for disability of the thoracolumbar spine when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or the combined range of motion of the cervical spine is not greater than 170 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine is evaluated as 30 percent disabling. 

Unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.  Unfavorable ankylosis of the entire thoracolumbar spine is evaluated as 50 percent disabling, and unfavorable ankylosis of the entire spine is evaluated as 100 percent disabling.  Unfavorable ankylosis is a condition with which the entire thoracolumbar spine is fixed in flexion or extension, resulting in several symptoms described in Note 5 of the General Rating Formula for Diseases and Injuries of the Spine. 

Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion is zero to 30 degrees, and left and right lateral rotation is zero to 30 degrees.  Normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are from zero to 45 degrees, and left and right lateral rotation are to 80 degrees.  The combined range of motion refers to the sum of the forward flexion, extension, left and right lateral flexion, and left and right lateral rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees, and the cervical spine is 340 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (2).  Each range of motion measurement is to be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (4).  Any associated objective neurologic abnormalities, including but not limited to bowel and bladder impairment, are to be evaluated separately under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Note (1).  General Rating Formula for Diseases and Injuries of the Spine.

The provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment are applicable to disabilities of the spine.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

The evidence includes a March 2003 orthopedic consultation.  The Veteran gave a history of lumbar diskectomies at L5-S1 in 1998 and 1999.  The lumbar spine inspection showed that the pelvis was level and the sacroiliac joints were nontender.  Flexion was full, extension was to 20 degrees, right and left lateral bending were to 25 degrees, and right and left rotation to 30 degrees.  Straight leg raising was to 70 degrees without pain.  Muscle strength was 5/5, deep tendon reflexes were equal bilaterally, and sensation was intact.  VBMS 11/29/03 #4, Medical Treatment Records - Government Facility- p. 55.

A February 2011 VA neurosurgery report states that the Veteran was seen for low back pain and left leg pain.  The back pain had been present for 15 years and the leg pain for one year.  On examination, straight leg raising and crossed legs were negative, although there was some pain to the thigh at 75 degrees.  The sensory examination was intact to touch.  The assessment was low back pain and radiculopathy L5/S1 with modic changes.  Virtual VA 6/4/12, Capri - p. 6.  

An April 2011 physical therapy consult states that full lumbar range of motion was present, but forward flexion increased the Veteran's pain.  Virtual VA 6/4/12, Capri - p. 8.  

Private treatment records show that the Veteran suffered an exacerbation of his back disability in an October 10, 2011 motor vehicle accident.  He underwent physical therapy through November 7, 2011.  VBMS 10/18/12, Medical Treatment Records - Non-Government Facility- pp. 1-42.  At one point the Veteran complained of radiation of pain to the left ankle, but straight leg raising was negative bilaterally.  p. 13.  On another occasion, the Veteran reported occasional radiation in a non-radicular distribution to the lower extremities.  Straight leg raising continued to be negative.  p. 26.  Although measurements of the lumbar spine range of motion were not recorded in degrees, his range of motion was noted to have varied during this period.  For example, range of motion was within normal limits in all movements on October 21, 2011.  p. 3.  However, a second note dated that same day states that lumbar range of motion was decreased moderately in all planes.  p. 7.  On October 25, 2011 lumbar flexion was mildly limited, with all other planes either normal or mildly limited.  p. 9.  Range of motion was reportedly normal in all planes on October 27, 2011.  p. 15.  On November 1, 2011, lumbar range of motion was reportedly moderately decreased in all planes.  p. 26.  At the end of the treatment on November 7, 2011, the Veteran reported that he was not any better.  However, on examination he was in no apparent distress and his pain did not radiate.  There was moderate decrease in range of motion in all planes.  Straight leg testing was negative.  The assessment was lumbar strain.  p. 41. 

A November 2011 letter from the Veteran's private doctor notes that the Veteran had postoperative changes at L4/5 and L5/S1.  He had degenerative disc protrusions at those levels as well as impingement of the nerve root, and complained of pain in his back and down his legs.  The Veteran had recently been in a motor vehicle accident.  VBMS 10/10/12, Medical Treatment Records - Non-Government Facility- p. 3.  

At the September 4, 2012 SSA examination, the Veteran reported that his pain radiated to both legs to the thighs and hips.  He had a history of two back surgeries in the 1990s.  On examination, knee jerks and ankle jerks were hypoactive bilaterally.  Toe signs were negative and sensation in both legs was good and equal.  The back was flexed to 40 degrees, extended to 20 degrees and he could tilt and turn to 20 degrees, all with discomfort.  (A handwritten page apparently from the same examination shows flexion to 60 degrees and lateral flexion to 20 degrees on both sides.)  There was no real tenderness to the touch of the back but there was paravertebral muscle tightness.  Straight leg testing was to 90 degrees seated and 45 degrees supine for each leg.  The clinical impression was post-op back pain for disc disease with residual degenerative disc and joint disease.  In addition to his orthopedic problems, the Veteran also has atherosclerosis and peripheral vascular disease.  An X-ray study showed that alignment was essentially good with minimal scoliosis and some facet changes particularly in the lower lumbar spine.  There was significant narrowing at L5, S1 with minimal anterior spurring and slight narrowing at L4, L5.  The impression was degenerative joint, degenerative disc disease of the lumbosacral spines.  VBMS 3/11/15, Medical Treatment Records -Furnished by SSA- pp.64-70.

At the VA examination on September 25, 2012, the Veteran denied daily pain.  When he did have pain it was in the lumbar spine and tended to radiate to both thighs to the level of the knees.  At times he had numbness of the feet.  The Veteran was noted to be borderline diabetic.  His surgical history was noted.  The Veteran had 80 degrees of flexion, 5 degrees of extension, 10 degrees right rotation, 5 degrees left rotation, and 15 degrees of right and left lateral bend.  He complained of pain throughout the range of motion testing but there was no change after repetition, although pain, fatigability, and weakness were present.  There was no tenderness of the lumbar spine.  Deep tendon reflexes were symmetrical.  Quadriceps strength on the right was 4/4 and on the left was 3/5 secondary to his knee conditions.  Straight leg raising was negative bilaterally.  There was no evidence on physical examination of radiculopathy or other neurologic abnormalities.  The diagnosis was degenerative disc disease of the lumbar spine.  

The most recent VA examination was conducted in June 2015.  The examiner stated that the Veteran had been diagnosed with degenerative arthritis of the spine.  He reported flare-ups caused by standing too long.  Range of motion testing showed 90 degrees of flexion, 25 degrees of extension, right and left lateral flexion to 25 degrees, and right and left lateral rotation to 25 degrees.  Pain was noted but it did not contribute to the functional loss.  There was objective evidence of localized tenderness or pain on palpation of the lower lumbar.  The Veteran was able to perform repetitive motion testing but this did not result in any additional loss of function or range of motion after three repetitions.  He was not tested immediately after repetitive use over time or during a flare-up and the examiner could not state whether these would result in further functional loss.  

The Veteran had muscle spasm but this did not result in abnormal gait or spinal contour.  Muscle strength testing was 5/5 in all movements, and there was no atrophy.  Deep tendon reflexes were normal as was sensory testing, and straight leg testing was negative.  The Veteran did not have radicular pain or other signs or symptoms due to radiculopathy, and there were no other neurologic abnormalities.  There was no ankylosis.  The Veteran had intervertebral disc syndrome, but he had not experienced any episodes of acute signs or symptoms that required bed rest prescribed by a doctor during the last 12 months.  The Veteran walked with a normal heel to toe gait without a limp, and he was able to bend to put shoes on and take them off.  A magnetic resonance imaging study dated March 2015 noted straightening of the normal lumbar lordosis and multilevel disc desiccation, mild loss of disc height at L4-5, and moderate to severe loss of disc height at L5-S1.  

For the period prior to October 10, 2011, the Board finds that entitlement to an initial rating in excess of 10 percent is not warranted under either the old or new rating criteria.  

The March 2003 VA examination found that the Veteran had normal flexion and that he retained approximately half of the range of motion for all other movements.  Similarly, the April 2011 consult states that forward flexion was normal but failed to comment on the other movements.  Neither examiner commented on additional functional loss following repetitive use, and the Veteran has offered no contentions about additional functional loss for this period.  Given that the Veteran retained full flexion during this period, the Board finds that the 10 percent rating for slight limitation of motion under the old rating criteria was appropriate.  38 C.F.R. § 4.71a, Code 5292 (2002).  

Similarly, the revised criteria for a 20 percent rating require limitation of flexion to greater than 30 but less than 60 degrees, or a combined range of not more than 120 degrees.  The Veteran retained a normal 90 degrees of flexion, and although there was limitation in other movements the combined range of 220 degrees far exceeds that needed for a 20 percent rating.  Furthermore, there is no evidence of muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour prior to October 10, 2011.  There was no showing of additional functional loss following repetitive use, and this is not addressed in the Veteran's contentions.  It follows that the criteria for an increased rating under the current rating code have not been met.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Code 5242.

However, a 20 percent evaluation is warranted as of the date of the Veteran's October 10, 2011 motor vehicle accident.  The Board finds that this can be assigned under the old rating criteria.  The private treatment records dated from October 2011 to November 2011 show that the range of motion varied greatly during this period.  The measurements in degrees were never included, but the reduced range of motion was frequently referred to as moderate and the record at the conclusion of his treatment also refers to moderate limitation in motion.  Moderate limitation of motion merits a 20 percent rating under the old rating criteria.  38 C.F.R. § 4.71a, Code 5292 (2002).  While the lack of measurements in degrees prevents analysis under the new rating criteria during this period, the Board observes that the forward flexion that was limited to 40 degrees at the September 4, 2012 SSA examination is consistent with a 20 percent rating under the new criteria, which provide that a 20 percent rating is assigned when forward flexion is between 30 and 60 degrees.  38 C.F.R. § 4.71a, Code 5242.

Finally, the Board finds that the 10 percent rating should once again be assigned effective from the date of the September 25, 2012 VA examination.  The VA examination conducted on that date shows 80 degrees of flexion and 130 degrees of combined range of motion with no change after repetitive motion testing.  The June 2015 VA examination showed an even better range of motion without change on repetitive motion testing.  There was muscle spasm but it did not result in an abnormal gait or spinal contour.  This merits a 10 percent rating under the current criteria.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Code 5242.  Furthermore, these range of motions measurements with full or near full flexion cannot be considered as more than slight limitation under the old rating criteria.  38 C.F.R. § 4.71a, Code 5292 (2002).  

The Board has considered whether separate evaluations for neurologic abnormalities are warranted under the current criteria.  Entitlement to separate evaluations is not supported by the evidence.  The Veteran has at times complained that his back pain radiates into his hips or legs, and the February 2011 neurosurgery consult includes a diagnosis of radiculopathy.  However, the rating criteria state that separate evaluations must be supported by objective evidence, and the objective testing conducted at that time was negative.  The private and VA treatment records also fail to demonstrate objective evidence of neurologic abnormalities.  The September 2012 VA examination found that there was no evidence on physical examination of radiculopathy or other neurologic abnormalities.  The June 2015 VA examination states that the Veteran did not have radicular pain or other signs or symptoms due to radiculopathy, and that he did not have any other neurologic symptoms.  In the absence of objective evidence of a neurologic abnormality, separate evaluations are not for assignment.  38 C.F.R. § 4.71a, Code 5242.

The June 2015 VA examination includes a diagnosis of intervertebral disc syndrome.  When a Veteran has intervertebral disc syndrome, consideration must be given to an evaluation under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  The Veteran is to be evaluated either under this formula or under the General Rating Formula for Diseases and Injuries of the Spine, whichever results in the highest evaluation.  

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent disability rating is assigned for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent disability rating is assigned for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Finally, a 60 percent disability rating is assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, Code 5243.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a , Diagnostic Code 5243, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).  There is no substantive difference between the current version of this formula and the one that was in effect at the beginning of the Veteran's appeal.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

The Board finds that the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is of no benefit to the Veteran in this case as it does not result in a higher rating.  The June 2015 VA examination found that the Veteran had not experienced any incapacitating episodes during the previous year, and there is no evidence of any previous episodes.  Therefore, as this formula does not result in a rating in excess of 10 percent or 20 percent for the Veteran for any portion of the period on appeal, the General Rating Formula for Diseases and Injuries of the Spine remains most favorable to the Veteran.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  

Extraschedular Considerations

Consideration has also been given regarding whether the schedular evaluations are inadequate, thus requiring that the RO refer a claim to the Under Secretary for Benefits or to the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2015); Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) 

In determining whether an extra-schedular evaluation is for consideration, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extra-schedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116. 

The schedular evaluations in this case are not inadequate.  The scheduler criteria adequately describe the Veteran's symptoms for his right knee, hallux valgus, and back disability.  These symptoms include limitation of motion and pain, all of which are provided for in the rating criteria.  The Veteran has not described symptoms for any of his disabilities that are not listed in the rating criteria or other applicable regulations.  Accordingly, referral for consideration of an extra-schedular rating is not warranted. 

Further, applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no symptoms for the disabilities on appeal that have not been attributed to a specific service-connected condition.  Therefore, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate for a disability that can be attributed only to the combined effect of multiple conditions.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Accordingly, referral for consideration of an extra-schedular rating is not warranted.

TDIU

As previously noted, the Board finds that a claim for TDIU has been raised under Rice.  

The VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience by reason of his service-connected disabilities.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If the appropriate rating under the pertinent diagnostic code of the rating schedule is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the veteran.  38 C.F.R. §§ 3.341(a), 4.19.  Marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  

According to the applicable laws and regulations, a total rating for compensation may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the purposes of determining whether or not there is one 60 percent disability or one 40 percent disability, disabilities that affect a single body system, e.g. orthopedic, digestive, respiratory, will be considered as one disability.  38 C.F.R. Part 3, §§ 3.340, 4.16(a).  However, a total rating based on individual unemployability may still be assigned to a veteran who fails to meet these percentage standards if he or she is unemployable by reason of his or her service-connected disability(ies).  38 C.F.R. § 4.16(b).

In this instance, the Veteran meets the schedular criteria as of January 15, 2003.  His disabilities include degenerative arthritis of the left knee, rated as 30 percent; the postoperative residuals of a left knee meniscectomy, rated as 10 percent disabling; right knee strain, rated as 10 percent disabling; degenerative disc disease of the lumbar spine, rated as 10 percent disabling; hallux valgus of the left great toe, rated as 10 percent disabling; and hallux valgus of the right great toe and the residuals of a fracture of the fifth metacarpal of the left hand, each rated as noncompensable.  With consideration of the bilateral factor, the combined rating is 60 percent.  While this falls short of the 70 percent required for TDIU consideration when there are two or more disabilities, the Board observes that all of the Veteran's disabilities affect the orthopedic system and thus may be considered a single disability.  Therefore, as the Veteran has a single disability ratable at 60 percent, the criteria for schedular consideration for TDIU have been met.  

The evidence includes a January 2003 Medical Source Statement of Ability to Do Work-Related Activities (Physical) from the SSA.  The Veteran had limitations in lifting and carrying, standing and walking, and pushing and pulling.  He did not have limitations when sitting.  The examiner did not provide an opinion regarding the Veteran's employability.  VBMS 12/10/03, Medical Treatment Records -Furnished by SSA- pp. 1-4.

The July 2010 VA examination of the Veteran's feet states that he was working full-time as a janitor.  He said that it was becoming increasingly difficult to work because of his knees, back, and heart condition.  He had been employed at his current job for two years.  Prior to that time he stated that he had done "odd jobs".  

The private treatment records dated from October 2011 to November 2011 show that the Veteran continued to work with duty restrictions after the motor vehicle accident exacerbated his back disability.  VBMS 10/18/12, Medical Treatment Records - Non-Government Facility- pp. 1-42.  A November 2011 letter from the Veteran's private doctor notes that the Veteran was employed as a janitor.  He was under treatment for his back disability.  The doctor believed that the Veteran could work under his previous restrictions.  VBMS 10/10/12, Medical Treatment Records - Non-Government Facility- p. 4. 

A September 10, 2012 examination for SSA noted that the Veteran continued to work part time but that work was painful throughout his day.  The examiner determined that the Veteran had medical impairments.  The primary impairment was dysfunction of the major joints, and the secondary impairment was degenerative disc disease.  Both were considered severe.  In the discussion, the only major joints referred to by the examiner were the Veteran's knees.  The examiner determined that the Veteran was disabled from June 25, 2012.  VBMS 3/11/15, Medical Treatment Records -Furnished by SSA- p. 8-9.  

The September 29, 2012 VA examination notes that the Veteran worked 20 hours a week doing janitorial work.  However, he said that he was quitting at the end of the week due to his heart, back and knees.  

The April 2015 VA examination of the Veteran's knees includes diagnoses of osteoarthritis of both knees.  He was retired and receiving Social Security benefits.  The examiner opined that the Veteran's diagnoses did not impact his ability to perform any type of occupational task.  In explanation of this opinion, the examiner merely stated that the Veteran was retired and already on disability.  The VA examiner who performed the June 2015 examination of the feet also found that the hallux valgus did not impact the Veteran's ability to perform any type of occupational task.  However, this same examiner also conducted the June 2015 examination of the back and found that this disability would impact the Veteran's ability to work, in that he would be unable to engage in employment requiring heavy lifting or repetitive bending.  

The Board finds that entitlement to TDIU is established from June 25, 2012.  This is the date that the SSA doctor determined that the Veteran was disabled.  Both the primary and secondary diagnoses that led to this determination are service connected disabilities.  There are no other contemporaneous medical opinions to the contrary.  Although VA examiners in 2015 opined that the Veteran's knees and feet would not impact employment, the June 2015 VA examiner of the back found the Veteran would be unable to engage in employment requiring heavy lifting or repetitive bending.  The Board observes that given the Veteran's occupational experience as a janitor and in "odd jobs,"this effectively precludes him from gainful employment.  While the Veteran apparently continued to work until September 2012, this was as a part-time janitor, and marginal employment shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  

However, the Board also finds that entitlement to TDIU prior to June 25, 2012 is not warranted.  The Board observes that this is the date the Veteran claimed to have become disabled to SSA.  The evidence indicates that prior to that date he worked on a full time basis, and had done so from approximately 2008.  Although the Veteran had periods of unemployment between January 2003 and 2008, the evidence does not establish that he was unemployable due to service connected disabilities.  The Veteran was able to continue working with restrictions during the October 2011 to November 2011 exacerbation of his back disability, and the initial report of less than full time employment is found in the September 2012 SSA examination.  The Board concludes that gainful employment was not precluded before June 25, 2012, and TDIU was not warranted.  

Special Monthly Compensation

The Veteran contends that he is entitled to special monthly compensation due to the need for regular aid and attendance or due to being housebound.  

Special monthly compensation is payable where a veteran suffers from service-connected disability that renders him permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l) (West 2014); 38 C.F.R. § 3.350(b).

Determinations as to the need for aid and attendance are based on the actual requirements of personal assistance from others.  In determining the need for regular aid and attendance, consideration will be given to the inability of the veteran to dress or undress himself, or to keep himself clean; frequent need of adjustment of any prosthetic which by reason of the disability cannot be done without aid; inability of the veteran to feed himself; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect himself from the hazards or dangers of his daily environment.  Bedridden will be that condition which, through its essential character, actually requires that the claimant remain in bed.  38 C.F.R. § 3.352(a); see, e.g., Turco v. Brown, 9 Vet. App. 222 (1996).

Special monthly compensation provided by 38 U.S.C.A. § 1114(s) is also payable when the veteran has a single service-connected disability rated as 100 percent disabling and additional service-connected disability or disabilities independently ratable at 60 percent, or when a veteran is permanently housebound by reason of service connected disabilities.  A veteran is "housebound" when he is substantially confined to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical area, and it is reasonably certain that the disability and resultant confinement will continue throughout his lifetime.  38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

It is noted that, in order for the veteran to prevail in his claim, the evidence must show that it is a service-connected disability that has resulted in him being in need of regular aid and attendance or being housebound.  See Prejean v. West, 13 Vet. App. 444 (2000). 

A September 10, 2012 examination for SSA noted that the Veteran continued to work part time.  He reported that work was painful throughout his day.  He had personal care problems due to his pain.  However, he could drive, shop, and handle money.  He could also prepare simple meals and do limited house work.  The Veteran could walk half a mile before needing rest, and could sit 45 minutes before needing to move.  VBMS 3/11/15, Medical Treatment Records -Furnished by SSA- p. 7.  

The Veteran was provided a VA Examination for Housebound Status or Permanent Need for Regular Aid and Attendance in September 2013.  He was able to prepare his own meals and feed himself.  He did not need assistance in bathing or tending to other hygiene needs.  The Veteran was not legally blind and did not need nursing home care or medication management.  He could manage his own financial affairs.  There were no restrictions of the lower extremities in regards to bearing, balance, or propulsion.  The Veteran was independent in travel, and did not require aids or the assistance of another person for locomotion.  

The Board finds that entitlement to special monthly compensation is not established.  Although the SSA examination notes that the Veteran has some care problems due to his pain, the Veteran remains able to dress and undress himself.  He can also bath and perform other necessary hygienic functions.  He can prepare his own meals and feed himself.  The Veteran does not have a prosthetic that needs adjustment.  He does not require assistance to protect himself from the hazards or dangers of his daily environment, and he is not bedridden.  Furthermore, the Veteran is not confined to his dwelling and the immediate premises.  He is able to drive and shop for himself, and is not in a nursing home.  The criteria for special monthly compensation are not met.  


ORDER

Entitlement to an initial rating in excess of 10 percent for right knee strain is denied. 

Entitlement to an initial rating in excess of 10 percent for hallux valgus of the left great toe is denied. 

Entitlement to a compensable initial rating for hallux valgus of the right great toe is denied. 

Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the lumbar spine for the period prior to October 10, 2011 is denied.  

Entitlement to a 20 percent rating for degenerative disc disease of the lumbar spine for the period from October 10, 2011 to September 24, 2012 is granted. 

Entitlement to a rating in excess of 10 percent for degenerative disc disease of the lumbar spine for the period beginning September 25, 2012 is denied.  

Entitlement to a total rating based on individual unemployability due to service connected disabilities prior to June 25, 2012 is denied. 

Entitlement to a total rating based on individual unemployability due to service connected disabilities from June 25, 2012 is granted.  

Entitlement to special monthly compensation based on the need for aid and attendance or housebound status is denied. 



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


